DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 5, the limitation of “the at least on channel feature” should be corrected into “the at least one channel feature”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Block (US 2020/0035560).
Regarding claim 1, Block discloses, in at least figures 16A-16C and related text, a semiconductor device structure, comprising: 
a source feature (left 640, [162]) and a drain feature (right 640, [162]); 
at least one channel structure (610 wrapped by 673/845, [161], figures) extending between the source feature (left 640, [162]) and the drain feature (right 640, [162]); 
a gate structure (673/845, [162], [167]) wrapped around each of the at least on channel structure (610 wrapped by 673/845, [161], figures); 
a semiconductor layer (210/610 uncovered by 673/845, [115], [161], figures) over the gate structure (673/845, [162], [167]); 
a dielectric layer (680, [166]) over the semiconductor layer (210/610 uncovered by 673/845, [115], [161], figures); 
a doped semiconductor feature (1640, [181]) extending through the semiconductor layer (210/610 uncovered by 673/845, [115], [161], figures) and the dielectric layer (680, [166]) to be in contact with the source feature (left 640, [162]); 
a metal contact plug (1650, [181]) over the doped semiconductor feature (1640, [181]); and 
a buried power rail ([182]) disposed over the metal contact plug (1650, [181]).
Regarding claim 2, Block discloses the semiconductor device structure of claim 1 as described above.
Block further discloses, in at least figures 16A-16C and related text, the semiconductor layer (210/610 uncovered by 673/845, [115], [161], figures) comprises silicon ([161]).
Regarding claim 3, Block discloses the semiconductor device structure of claim 1 as described above.
Block further discloses, in at least figures 16A-16C and related text, the source feature (left 640, [162]), the drain feature (right 640, [162]), and the doped semiconductor feature (1640, [181]) comprise silicon ([162]), silicon germanium ([162]), or germanium ([162]).
Regarding claim 16, Block discloses, in at least figures 8A-8C, 12, 13, 14A-14C, 15A-15C, 16A-16C, and related text, a method, comprising: 
receiving a workpiece comprising: 
a source feature (left 640, [162]) and a drain feature (right 640, [162]) disposed over a substrate (605, [161]), 
a plurality of channel members (610 wrapped by 673/845, [161], figures) extending between the source feature (left 640, [162]) and the drain feature (right 640, [162]), the plurality of channel members (610 wrapped by 673/845, [161], figures) being disposed over a bottom silicon layer (610 uncovered by 673/845, [161], figures) and a bottom dielectric layer (680, [166]), and 
a gate structure (673/845, [162], [167]) wrapping around each of the plurality of channel members (610 wrapped by 673/845, [161], figures); 
bonding a front side of the workpiece to a carrier substrate (202, [133], [177]) and flipping the workpiece over; 
selectively removing the substrate (605, [161]) to expose the source feature (left 640, [162]) and the drain feature (right 640, [162]) from a back side of the workpiece, wherein the back side is opposite to the front side; 
depositing a dielectric layer (1410, [177]) over the back side of the workpiece; 
after the depositing of the dielectric layer (1410, [177]), forming a backside source contact opening (1540, [179]) through the dielectric layer (1410, [177]) to expose the source feature (left 640, [162]); 
epitaxially depositing an extension feature (1640, [181]) in the backside source contact opening (1540, [179]); and 
depositing a metal fill layer (1650, [181]) over the extension feature (1640, [181]).
Regarding claim 18, Block discloses the method of claim 16 as described above.
Block further discloses, in at least figures 8A-8C, 12, 13, 14A-14C, 15A-15C, 16A-16C, and related text, the backside source contact opening (1540, [179]) extends through the dielectric layer (1410, [177]), the bottom silicon layer (610 uncovered by 673/845, [161], figures), and the bottom dielectric layer (680, [166]).
Regarding claim 20, Block discloses the method of claim 16 as described above.
Block further discloses, in at least figures 8A-8C, 12, 13, 14A-14C, 15A-15C, 16A-16C, and related text, the metal fill layer (1650, [181]) does not extend through the bottom silicon layer (610 uncovered by 673/845, [161], figures) and the bottom dielectric layer (680, [166]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Block (US 2020/0035560) in view of Jambunathan (US 2019/0355721).
Regarding claim 4, Block discloses the semiconductor device structure of claim 3 as described above.
Block does not explicitly disclose the source feature, the drain feature, and the doped semiconductor feature further comprise phosphorus, arsenic, antimony, boron, or gallium.
Jambunathan teaches, in at least figure 3 and related text, the device comprising the source feature (left 261, [48]), the drain feature (left 261, [48]), and the doped semiconductor feature (262, [48]) further comprise phosphorus ([48]), arsenic ([48]), antimony, boron ([48]), or gallium, for the purpose of providing relative increases in dopant profiles (e.g., how much dopant can be chemically included in a given semiconductor material), dopant activation (e.g., the portion of the included dopant that is active in a given semiconductor material), and channel strain (e.g., advantageous strain applied to the adjacent and corresponding channel region) ([49]).
Block and Jambunathan are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Block with the specified features of Jambunathan because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Block to have the source feature, the drain feature, and the doped semiconductor feature further comprising phosphorus, arsenic, antimony, boron, or gallium, as taught by Jambunathan, for the purpose of providing relative increases in dopant profiles (e.g., how much dopant can be chemically included in a given semiconductor material), dopant activation (e.g., the portion of the included dopant that is active in a given semiconductor material), and channel strain (e.g., advantageous strain applied to the adjacent and corresponding channel region) ([49], Jambunathan).
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Block (US 2020/0035560) in view of Alptekin (US 2012/0273798).
Regarding claim 5, Block discloses the semiconductor device structure of claim 1 as described above.
Block does not explicitly disclose a silicide layer disposed at an interface between the doped semiconductor feature and the metal contact plug.
Alptekin teaches, in at least figure 1N and related text, the device comprising a silicide layer (163, [45]) disposed at an interface between the doped semiconductor feature (108, [38]) and the metal contact plug (162, [47]), for the purpose of providing low contact resistance using silicide contacts of different shapes formed on source regions and drain regions ([7]).
Block and Alptekin are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Block with the specified features of Alptekin because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Block to have the silicide layer disposed at an interface between the doped semiconductor feature and the metal contact plug, as taught by Alptekin, for the purpose of providing low contact resistance using silicide contacts of different shapes formed on source regions and drain regions ([7], Alptekin).
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Block (US 2020/0035560) in view of Cohen (US 2011/0241073).
Regarding claim 19, Block discloses the method of claim 16 as described above.
Block does not explicitly disclose after the depositing of the metal fill layer, the extension feature partially extends into the metal fill layer.
Cohen teaches, in at least figures 5, 7, and related text, the method comprising after the depositing of the metal fill layer (1031, [37]), the extension feature (1047, [39]) partially extends into the metal fill layer (1031, [37]), for the purpose of reducing the parasitic capacitance between the gate conductor line and the metal filled vias that form the contacts to the device source and drain ([5]).
Block and Cohen are analogous art because they both are directed to method for forming a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Block with the specified features of Cohen because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Block to have after the depositing of the metal fill layer, the extension feature partially extending into the metal fill layer, as taught by Cohen, for the purpose of reducing the parasitic capacitance between the gate conductor line and the metal filled vias that form the contacts to the device source and drain ([5], Cohen).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 6 that recite “the doped semiconductor feature partially extends into the metal contact plug” in combination with other elements of the base claims 1 and 6.
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 7 that recite “the source feature comprises an outer layer in contact with the at least one channel structure and an inner layer spaced apart from the at least one channel structure” in combination with other elements of the base claims 1 and 7.
Claims 9-15 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 9 that recite “a portion of the second dielectric layer extends through the silicon layer and the first dielectric layer to be in contact with the drain feature” in combination with other elements of the base claims 9.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 16 and 17 that recite “before the depositing of the dielectric layer, depositing an etch stop layer over the back side of the workpiece” in combination with other elements of the base claims 16 and 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811